--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Markerting Acquisition Corporation 8-K [mac-8k_121012.htm]
 
 
Exhibit 10.1
 
SECURITIES PURCHASE AGREEMENT


This SECURITIES PURCHASE AGREEMENT (the “Agreement”) is made and entered into as
of December 7, 2012, by and among Halter Financial Investments, L.P. (“HFI”), a
Texas limited partnership, Glenn A. Little (“Little”), The Halter Group, Inc., a
Texas corporation formerly known and currently doing business as Halter
Financial Group, (“HFG”, together with HFI and Little, each a “Seller” and
collectively, the “Sellers”) and USA Zhimingde International Group Inc. (the
“Buyer”).


W I T N E S S E T H:


WHEREAS, Sellers own, in the aggregate, 1,687,502 shares (the “Shares”) of
common stock, par value $.001 per share (the “Common Stock”) of Marketing
Acquisition Corporation, a Nevada corporation (the “Company”), which represents
approximately 91% of all of the issued and outstanding Common Stock of the
Company, with HFI owning 1,250,000 Shares, Little owning 416,668 Shares and HFG
owning 20,834 Shares; and


WHEREAS, Sellers desire to sell, transfer and convey the Shares to Buyer and
Buyer desires to buy such Shares on the terms and subject to the conditions set
forth herein (the “Transaction”); and


NOW, THEREFORE, in consideration of the agreements and covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto hereby agree as
follows:


1.           Purchase Price, Closing, and Repurchase.


a.           In consideration for $275,000 (including a deposit payment in the
amount of $27,500 (the “Deposit”) previously paid by Buyer to Sellers) (the
“Purchase Price”), Sellers hereby sell, transfer, assign and convey to Buyer,
and Buyer hereby acquires from Sellers, the Shares. It is agreed by both HFI and
HFG that Little is entitled to receive fifty percent (50%) of the Purchase
Price, or $137,500 at the Closing, as hereinafter defined.


        b.          Upon execution of this Agreement and payment of the Purchase
Price (excluding the Deposit) by Buyer to Sellers, the Transaction shall be
deemed closed (the “Closing”).  The date on which the Closing occurs is herein
referred to as the “Closing Date”.


2.           Representations and Warranties of Sellers regarding the Shares and
this Agreement.


a.           Sellers jointly and severally represent and warrant to Buyer that
Sellers have good and valid title to the Shares, free and clear of all
mortgages, pledges, liens, security interests, conditional sale agreements,
charges, encumbrances and restrictions.


b.           Sellers jointly and severally represent and warrant to Buyer that
the execution, delivery and performance by Sellers of this Agreement is within
the Sellers’ legal right, power and capacity, and does not and will not result
in the breach of any term or provision of, or constitute an event of default
under, any provision of any agreement, judgment, injunction, order decree or
other instrument to which any Seller is a party or by which any Seller or any of
its properties are bound.


c.           Sellers jointly and severally represent and warrant to Buyer that
the Shares are duly authorized, validly issued, fully paid and non-assessable
and were not issued in violation of any applicable foreign, federal or state
securities laws or the Company’s certificate of incorporation or bylaws.  The
Company has not entered into any other agreements or commitments to issue any
Common Stock or ratified any future split, combination or reclassification of
the Common Stock.


 
1

--------------------------------------------------------------------------------

 
 
d.           HFI and HFG jointly and severally represent and warrant to Buyer
that the Halter Financial Investments, GP, L.L.C., the General Partner of HFI
and the sole director of HFG have authorized the execution and delivery of the
Agreement hereby and have approved the transactions contemplated hereby on
behalf of HFI and HFG.
 
3.           Representations and Warranties of HFI and HFG regarding the
Company. HFI and HFG jointly and severally represent and warrant to Buyer that
the following statements regarding the Company are true and accurate as of the
date hereof:


a.           The Company is a corporation duly organized, validly existing, and
in good standing under the laws of Nevada and has the corporate power and is
duly qualified and in good standing under all applicable laws, regulations,
ordinances, and orders of public authorities to carry on its business in each
jurisdiction in which the business it is conducting makes such qualification
necessary in all material respects as it is now being conducted.


b.           The Company’s authorized capitalization consists of 100,000,000
shares of Common Stock, of which 1,853,207 shares are issued and outstanding.
All issued and outstanding shares of Common Stock are legally issued, fully
paid, and non-assessable and not issued in violation of any preemptive or other
rights of any person or entity.  There are no (i) outstanding options, warrants,
puts, calls, convertible securities, preemptive or similar rights, (ii) bonds,
debentures, notes or other indebtedness having general voting rights or that are
convertible or exchangeable into securities having such rights, or (iii)
subscriptions or other rights, agreements, arrangements, or commitments of any
character, relating to the issued or unissued Common Stock of, or other equity
interests in, the Company or obligating the Company to issue, transfer, deliver
or sell any options or Common Stock of, or other equity interest in, the Company
or securities convertible into or exchangeable for such shares or equity
interests, or obligating the Company to grant, extend or enter into any such
option, warrant, call, subscription or other right, agreement, arrangement or
commitment for such equity interest.  There are no outstanding obligations of
the Company to repurchase, redeem or otherwise acquire any Common Stock, capital
stock of, or other equity interests in, the Company or to provide funds to make
any investment (in the form of a loan, capital contribution or otherwise) in any
other entity.
 
c.           There are not, as of the date hereof, and there will not be at the
Closing Date any registration rights, and there is no voting trust, proxy,
rights plan, anti-takeover plan or other agreement or understanding to which the
Company is a party or by which it is bound with respect to any equity security
of any class of the Company, and there are no agreements to which the Company is
a party, or which the Company has knowledge of, which conflicts with this
Agreement or the transactions contemplated herein or otherwise prohibits the
consummation of the transactions contemplated hereunder.
 
d.            Except as set forth on the Company’s SEC Reports (hereinafter
defined), the Company does not have any predecessor corporation(s) or
subsidiaries, and does not own, beneficially or of record, any shares of any
other entity.
 
 
2

--------------------------------------------------------------------------------

 
 
f.           The Company has filed all forms, reports, schedules, statements and
other documents required to be filed or furnished to the SEC under the
requirements of the Securities Act of 1933, as amended (the “Securities Act”),
or the Securities Exchange Act of 1934, as amended, (the “Exchange Act”),
together with any amendments, restatements or supplements thereto. The reports,
registration statements and definitive proxy statements filed by the Company
with the SEC (the “SEC Reports”): (i) were prepared in all material respects in
accordance with the requirements of the Securities Act and the Exchange Act, as
the case may be, and the rules and regulations thereunder and (ii) did not at
the time they were filed with the SEC (except to the extent that information
contained in any SEC Report has been revised or superseded by a later filed SEC
Report) contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading.  All certifications and statements of the Company required
by (i) Rules 13a-14 or 15d-14 under the Exchange Act, or (ii) 18 U.S.C. §1350
(Section 906) of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) with
respect to any SEC Report are each true and correct.
 
g.           Each set of financial statements (including, in each case, any
related notes thereto) contained in the SEC Reports comply as to form in all
material respects with the published rules and regulations of the SEC with
respect thereto, were prepared in accordance with U.S. generally accepted
accounting principles, applied on a consistent basis throughout the periods
involved (except as may be indicated in the notes thereto or, in the case of
unaudited statements, do not contain footnotes as permitted by Form 10-Q
promulgated under the Exchange Act) and each in all material respects accurately
reflects the Company’s books and records as of the times and for the periods
referenced to therein and fairly presents in all material respects the financial
position of the Company at the respective dates thereof and the results of its
operations and cash flows for the periods indicated, except that the unaudited
interim financial statements were or are subject to normal adjustments which
were not or are not expected to have a material adverse effect.
 
h.           There are no liabilities of the Company or any of its subsidiaries
of any kind whatsoever, whether accrued, contingent, absolute, determined,
determinable or other­wise, other than liabilities adequately reflected or
reserved in the Company’s financial statements contained in the SEC Reports.
 
i.           The Company has filed all state, federal or local income and/or
franchise tax returns required to be filed by it from December 31, 2008 to the
date hereof.  Each of such income tax returns reflects the taxes due for the
period covered thereby, except for amounts which, in the aggregate, are
immaterial. The Company has no liabilities with respect to the payment of any
federal, state, county, local or other taxes (including any deficiencies,
interest or penalties), except for taxes accrued but not yet due and payable.
 
j.           All of the books and records of the Company are complete and
accurate in all material respects and have been maintained in the ordinary
course and in accordance with applicable laws and standard industry practices
with regard to the maintenance of such books and records.  The records, systems,
controls, data and information of the Company and its subsidiaries are recorded,
stored, maintained and operated under means (including any electronic,
mechanical or photographic process, whether computerized or not) that are under
the exclusive ownership and direct control of the Company or its accountants
(including all means of access thereto and therefrom).
 
k.            None of the Company or any of its subsidiaries has: (i) commenced
a voluntary case, or had entered against it a petition, for relief under the
federal bankruptcy code or any similar petition, order or decree under any
federal or state law or statute relative to bankruptcy, insolvency or other
relief for debtors; (ii) caused, suffered or consented to the appointment of a
receiver, trustee, administrator, conservator, liquidator or similar official in
any federal, state or foreign judicial or non judicial proceedings, to hold,
administer or liquidate all or substantially all of its property; or (iii) made
an assignment for the benefit of creditors.
 
 
3

--------------------------------------------------------------------------------

 
 
l.           No broker, investment banker, or other person is entitled to any
broker’s, finder’s or other similar fee or commission in connection with the
Transaction based upon arrangements made by or on behalf of the Company or
Sellers.


m.           None of the Company or any of its subsidiaries, nor any director,
officer, agent, employee or other person acting on behalf of the Company or any
of its subsidiaries has, in the course of its actions for, or on behalf of, the
Company (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity; (ii)
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended; or (iv) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.
 
n.           The Company is not, and is not an affiliate of, and immediately
following the Closing will not have become, an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.


o.           All disclosure provided to Buyer regarding the Company, its
business and the transactions contemplated hereby, furnished by or on behalf of
HFI (including HFI’s and HFG’s representations and warranties set forth in this
Agreement) are true and correct and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.


p.           Since the date of the most recent balance sheet included in the SEC
Reports:
 
(a)           the Company has been operated in the ordinary course of business
as was operated in the past with no extraordinary actions or transactions.
 
(b)           there has not been: (i) any material adverse change in the
business, operations, properties, assets or condition of the Company or (ii) any
damage, destruction or loss to the Company (whether or not covered by insurance)
materially and adversely affecting the business, operations, properties, assets
or condition of the Company;
 
c)           the Company has not: (i) amended its certificate of incorporation
or bylaws except as required by this Agreement; (ii) declared or made, or agreed
to declare or make any payment of dividends or distributions of any assets of
any kind whatsoever to stockholders or purchased or redeemed, or agreed to
purchase or redeem, any of its capital stock; (iii) waived any rights of value
which in the aggregate are outside of the ordinary course of business or
material considering the business of the Company; (iv) made any material change
in its method of management, operation, or accounting; (v) entered into any
transactions or agreements of any kind or nature outside the ordinary course of
business; (vi) made any accrual or arrangement for or payment of bonuses or
special compensation of any kind or any severance or  termination pay to any
present or former officer or employee; (vii) borrowed any money from the Sellers
or (viii) made any material change to a material contract by which the Company
or any of  its assets is bound; (c) Since September 30, 2012, the Company has
not: (i) granted or agreed to grant any options, warrants, or other rights for
its stock, bonds, or other corporate securities calling for the issuance
thereof; (ii) borrowed or agreed to borrow any funds or incurred, or become
subject to, any material obligation or liability (absolute or contingent); (iii)
paid or agreed to pay any material obligations or liabilities (absolute or
contingent) other than current liabilities reflected in or shown on the most
recent balance sheet and current liabilities incurred since that date in the
ordinary course of business and professional and other fees and expenses in
connection with the preparation of this Agreement and the consummation of the
transactions contemplated hereby; (iv) sold or transferred, or agreed to sell or
transfer any of its assets, properties or rights or canceled, or agreed to
cancel, any debts or claims; or (v) issued, delivered or agreed to issue or
deliver, any stock, bonds or other corporate securities including debentures
(whether authorized and unissued or held as treasury stock), except in
connection with this Agreement; and
 
 
4

--------------------------------------------------------------------------------

 
 
(d)           The Company did not become subject to any law or regulation which
materially and adversely affects, or in the future, may adversely affect, the
business, operations, properties, assets or condition of the Company as
described in its financial statements.
 
k.           There are no actions, suits, orders, proceedings or investigations
pending or, to the knowledge of the Company threatened by or against the Company
or affecting the party or its properties, at law or in equity, before any court
or other governmental authority or instrumentality, domestic or foreign, or
before any arbitrator of any kind.  The Company has no knowledge of any default
on its part with respect to any judgment, order, writ, injunction, decree,
award, rule or regulation of any court, arbitrator, or governmental authority or
instrumentality or any circumstance which after reasonable investigation would
result in the discovery of such default.
 
l.           As of the date hereof, the Company is not a party to and has no
obligation to perform (absolute or contingent) under any oral or written: (i)
profit sharing, bonus, deferred compensation, stock option, severance pay,
pension benefit or retirement plan, (ii) agreement, contract, commitment or
indenture relating to the borrowing of money, (iii) guaranty of any obligation;
(iv) collective bargaining agreement; or (v) agreement with any present or
former officer or director of the Company.
 
m.           The Company is in compliance with all laws applicable to it and the
conduct of its business as currently conducted.  The Company is not in conflict
with, or in default or violation of, nor has it received any notice of any
conflict with, or default or violation of, (A) any applicable law by which the
Company or any of its property or assets is bound or affected, or (B) any
agreement to which the Company was a party or by which the Company or any
property, asset or right of the Company was bound or affected, except, in each
case, for any such conflicts, defaults or violations that would not reasonably
be expected to have a material adverse effect.
 
n.           The Common Stock is listed for quotation on the Over-The-Counter
Bulletin Board under the symbol of MAQC. The Common Stock is eligible for the
book-entry delivery and depository services provided by The Depository Trust
Company.
 
o.           Except as disclosed in the SEC Reports, the Company has no
employees, officers, directors, agents or consultants.  The Company maintains no
employee benefit plans or programs of any kind or nature.
 
3.           Representations and Warranties of Buyer.


a.           The Shares are being acquired for Buyer’s own account, not as
nominee or agent, for investment purposes only and not with a view to the resale
or distribution of any part thereof in violation of the Securities Act of 1933,
as amended (the “Securities Act”) or any other law, rule or regulation, foreign
or domestic.  Buyer has no present intention of selling, granting any
participation in, or otherwise distributing the same in violation of the
Securities Act or any other law, rule or regulation, foreign or domestic.


b.           Buyer did not learn of the investment in the Shares as a result of
any public advertising or general solicitation, and is not aware of any public
advertisement or general solicitation in respect of the Company or its
securities.
 
 
5

--------------------------------------------------------------------------------

 
 
c.           Buyer is sufficiently experienced in financial and business matters
to be capable of evaluating the merits and risks of this investment and to make
an informed decision relating thereto.


d.           The execution, delivery and performance by Buyer of this Agreement
is within the Buyer’s legal right, power and capacity, requires no action by or
in respect of or filing with, any governmental body, agency or official and does
not and will not contravene, or constitute a default under, any provision of
applicable law or regulation or of any agreement, judgment, injunction, order
decree or other instrument to which the Buyer is a party or by which any of his
properties is bound.


4.           Conditions to Buyer’s Obligations.


a.           The representations and warranties made by Sellers in this
Agreement were true when made and shall be true as of the Closing Date with the
same force and effect as if such representations and warranties were made at and
as of the Closing Date.


b.           All authorizations, approvals and permits required to be obtained
from or made with any governmental entity in order to consummate the
transactions contemplated by this Agreement and all consents from third persons
that are required in connection with the transactions contemplated by this
Agreement shall have been obtained or made.


c.           The obligations of Buyer to be performed hereunder shall be subject
to the current Board of Directors of the Company tendering their resignations as
directors after appointing Zhongquan Zou as a director of the Company, such
actions of the Company to be effective after 10 days following the filing of an
Information Statement on Form 14F-1 relating to the appointment of directors to
the Board of Directors of the Company in connection with the consummation of the
Transaction (the “14F-1”).


d.           All outstanding debts and liabilities of the Company shall be
satisfied prior to the Closing. Buyer shall have been furnished with a
certificate dated the Closing Date and signed by duly authorized executive
officers of the Company, certifying as to the existing liabilities of the
Company as of the Closing Date and that each of the representations and
warranties of the Company contained in this Agreement are true and correct on
and as of the Closing Date, a form of which is attached hereto as Exhibit A.


e.           Buyer shall have been furnished a certificate of good standing with
respect to the Company and each of its subsidiaries issued by the appropriate
governmental entity of the respective jurisdictions of incorporation.



5.           Miscellaneous.


a.           This Agreement embodies the entire agreement and understanding
between Sellers and Buyer with respect to the subject matter hereof and
supersedes all prior oral or written agreements and understandings relating to
the subject matter hereof.   No statement, representation, warranty, covenant or
agreement of any kind not expressly set forth in this Agreement shall affect, or
be used to interpret, change or restrict, the express terms and provisions of
this Agreement.


b.           The terms and provisions of this Agreement may be modified or
amended only by written agreement executed by all parties hereto.
 
 
6

--------------------------------------------------------------------------------

 
 
c.           The terms and provisions of this Agreement may be waived, or
consent for the departure therefrom granted, only by written document executed
by the party entitled to the benefits of such terms or provisions.  No such
waiver or consent shall be deemed to be or shall constitute a waiver or consent
with respect to any other terms or provisions of this Agreement, whether or not
similar.  Each such waiver or consent shall be effective only in the specific
instance and for the purpose for which it was given, and shall not constitute a
continuing waiver or consent.


d.           The rights and obligations under this Agreement may not be assigned
by either party hereto without the prior written consent of the other party.


e.           This Agreement and the rights and obligations of the parties
hereunder shall be construed in accordance with and governed by the law of State
of New York, without giving effect to the conflict of law principles thereof.


f.           This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.


g.           The parties hereto agree to execute such further instruments and to
take such further action as may reasonably be necessary to carry out the intent
of this Agreement.


h.           This Agreement may be executed in one or more counterparts, each of
which shall be deemed to be an original and all of which taken together shall
constitute a single agreement.  In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.


i.           The captions appearing in this Agreement are inserted only as a
matter of convenience and for reference and in no way define, limit or describe
the scope and intent of this Agreement or any of the provisions hereof.



j.           The 14F-1 shall be filed with the SEC and mailed to the
stockholders of the Company.



k.           Any notice or communication required or permitted hereunder shall
be in writing and either delivered personally, telegraphed or telecopied or sent
by certified or registered mail, postage prepaid, and shall be deemed to be
given, dated and received when so delivered personally, telegraphed or
telecopied or, if mailed, five business days after the date of mailing to the
following address or telecopy number, or to such other address or addresses as
such person may subsequently designate by notice given hereunder:

 
(a) if to Sellers, to:

Halter Financial Investments GP, L.L.C.
12890 Hilltop Road
Argyle, Texas 76226


Glenn A. Little
P.O.Box 1271
Midland, Texas 79702

 
 
7

--------------------------------------------------------------------------------

 
 
 (b) if to Buyer, to:

225 Broadway Suite 910
New York. NY10007
Tel: (212) 608 8858.


with a copy to:

 
Ellenoff Grossman & Schole, LLP
150 E. 42nd Street
New York, NY 10017
Attention:  Barry I. Grossman, Esq.
Fax: (212) 370-7889


l.           All of the representations, warranties and agreements in this
Agreement or in any instrument delivered pursuant to this Agreement shall
survive the Closing Date, for a period of one year from the Closing Date, except
for those related to taxes, which shall survive as long as the applicable
statute of limitations.


m.           Sellers will, jointly and severally, indemnify and hold Buyer
harmless from any and all losses, liabilities, obligations, claims,
contingencies, damages, costs and expenses, including all judgments, amounts
paid in settlements, court costs and reasonable attorneys’ fees and costs of
investigation that Buyer may suffer or incur as a result of or relating to (a)
any breach of any of the representations, warranties, covenants or agreements
made by Sellers in this Agreement or (b) any action instituted against Buyer by
any stockholder of the Company with respect to any of the transactions
contemplated by this Agreement (unless such action is based upon a breach of
Buyer’s representations, warranties or covenants under this Agreement or any
agreements or understandings Buyer may have with any such stockholder or any
violations by Buyer of state or federal securities laws or any conduct by Buyer
which constitutes fraud, gross negligence, willful misconduct or malfeasance).


n.           Notwithstanding anything to the contrary contained herein, in the
event Buyer discovers and notifies Sellers of a material breach of any of the
representations, warranties, covenants or agreements made by Sellers in this
Agreement on or before the Closing Date, Buyer may rescind this Agreement and
unwind the transactions contemplated hereby as if they never occurred.


o.           The parties agree that irreparable damage would occur in the event
that any of the provisions of this Agreement were not performed in accordance
with their specific terms or were otherwise breached.  It is accordingly agreed
that the parties shall be entitled to an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
hereof in any court of the United States located in the State of New York, this
being in addition to any other remedy to which they are entitled at law or in
equity.  In addition, each of the parties hereto (a) consents to submit itself
to the personal jurisdiction of any federal or state court sitting in New York
in the event any dispute between the parties hereto arises out of this Agreement
solely in connection with such a suit between the parties, (b) agrees that it
will not attempt to deny or defeat such personal jurisdiction by motion or other
request for leave from any such court and (c) agrees that it will not bring any
action relating to this Agreement in any court other than a Feral or state court
sitting in New York.
 
 
8

--------------------------------------------------------------------------------

 
p.           Each party agrees that, should any court or other competent
authority hold any provision of this Agreement or part hereof to be null, void
or unenforce­able, or order any party to take any action inconsistent herewith
or not to take an action consistent herewith or required hereby, the validity,
legality and enforceability of the remaining provisions and obligations
contained or set forth herein shall not in any way be affected or impaired
thereby, unless the foregoing inconsistent action or the failure to take an
action constitutes a material breach of this Agreement or makes the Agreement
impossible to perform in which case this Agreement shall terminate.  Except as
otherwise contemplated by this Agreement, to the extent that a party hereto took
an action inconsistent herewith or failed to take action consistent herewith or
required hereby pursuant to an order or judgment of a court or other competent
authority, such party shall not incur any liability or obligation unless such
party breached its obligations under this Agreement or did not in good faith
seek to resist or object to the imposition or entering of such order or
judgment.


 
[Remainder of Page Intentionally Left Blank]
 
 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement the
date and year first above written.
 

   
Sellers:
         
Halter Financial Investments, L.P.
   
By:
/s/ Timothy P. Halter
   
Name:
Timothy P. Halter    
Title:
Chairman, Halter Financial Investments GP,       L.L.C., its General Partner




   
Halter Financial Group, Inc.
         
By:
/s/ Timothy P. Halter
   
Name:
Timothy P. Halter    
Title:
President        




   
Glenn A. Little
           /s/ Glenn A. Little        


   
Buyer:
         
USA Zhimingde International Group Inc..
   
By:
/s/ Zhongquan Zou
   
Name:
Zhongquan Zou    
Title:
Director        

 
 10

--------------------------------------------------------------------------------